       Case 1:21-cv-04844-AJN-SLC Document 27 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ERIC ANDREW PEREZ,

                               Plaintiff,

       -v-
                                                            CIVIL ACTION NO.: 21 Civ. 4844 (AJN) (SLC)
OXFORD UNIVERSITY, et al.,
                                                                                ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court is in receipt of Plaintiff Eric Andrew Perez’s August 11, 2021 letter, advising the

Court that he is unable to access the memorandum of law (the “Memo of Law” (ECF No. 20)) filed

in support of the motion to dismiss filed by defendants AstraZeneca Pharmaceuticals,

AstraZeneca LP, and AstraZeneca AB (collectively, the “AstraZeneca Defendants”). (ECF No. 24).

The Court is also in receipt of Mr. Perez’s August 12, 2021 letter, in which he asks the Court, inter

alia: i) to extend his deadline to file an amended complaint; and ii) “to clarify and set the dates

that the other defendants must file their motions and their representatives.” (ECF No. 26).

       Mr. Perez’s request for an extension of time to file an amended complaint is GRANTED,

and the Court orders as follows:

       1. If Mr. Perez intends to file an amended complaint, he shall do so by October 12, 2021.

             As the Honorable Alison J. Nathan previously advised Mr. Perez (ECF No. 25), any

             amended complaint will completely replace the original complaint. Accordingly, if Mr.

             Perez files an amended complaint, it should include all of the information he believes

             is necessary to make a short, plain statement explaining why he is entitled to relief

             against each defendant;
         Case 1:21-cv-04844-AJN-SLC Document 27 Filed 08/16/21 Page 2 of 2




         2. If Mr. Perez files an amended complaint, Defendants shall respond to the amended

            Complaint within fourteen days after service of the amended complaint, in

            accordance with Federal Rule of Civil Procedure 15(a)(3). As Judge Nathan previously

            ordered, in the event Mr. Perez files an amended complaint, the AstraZeneca

            Defendants may then: i) file an answer; ii) file a new motion to dismiss; or iii) submit

            a letter stating that they intend to rely on the initially-filed motion to dismiss; and

         3. If he elects not to file an amended complaint, Mr. Perez shall serve his opposition to

            the AstraZeneca Defendants’ motion to dismiss by October 12, 2021. The AstraZeneca

            Defendants’ reply, if any, shall be served by October 26, 2021.

         In light of Plaintiff’s difficulty accessing the Memo of Law, and in response to his request

that the Court clarify the representatives of each defendant, the Clerk of Court is respectfully

directed to mail to Mr. Perez at the address below: i) a copy of the Memo of Law filed at ECF No.

20; and ii) a print-out of the docket, which reflects the names and contact information of the

attorneys, if any, who have appeared on behalf of the defendants, and which also reflects the

deadlines for each defendant to respond to the original Complaint.

Dated:          New York, New York                     SO ORDERED.
                August 16, 2021

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

Mail to:

Eric Andrew Perez
421 8th Ave.
Unit #93
New York, NY 10116




                                                  2
